Exhibit 10.18

 

AGREEMENT TO EXCHANGE


SERIES H PREFERRED SHARES


FOR SERIES E PREFERRED SHARES

 

 

THIS AGREEMENT, dated as of July     , 2003, is entered into by and between
STRATUS SERVICES GROUP, INC., a Delaware corporation, with headquarters located
at 500 Craig Road, Suite 201, Manalapan, New Jersey 07726 (the “Company”) and
Pinnacle Investment Partners, L.P., a New York limited partnership, with
headquarters c/o Delta Asset Management, The Trump Tower, 40 Wall Street, 33rd
Floor, New York, New York 10005 (“Pinnacle”).

 

WITNESSETH:

 

WHEREAS, on September 30, 2002, Pinnacle entered into and a Securities Purchase
Agreement (the “Purchase Agreement”), whereby Pinnacle, in the aggregate,
purchased 5,000 shares of Series H Preferred Stock for an aggregate purchase
price of $500,000; and

 

WHEREAS, the Company also owes Pinnacle certain monies for dividends due and
owing on such Series H Preferred Stock in the total amount of $8750.00, and
Pinnacle wishes to, instead of receiving cash for such accrued dividends and
penalties, exchange same for additional Series E stock.

 

NOW, THEREFORE, in consideration for the foregoing, the parties hereto agree as
follows:

 

1.               Exchange of Shares.  Pinnacle’s 5,000 shares of Series H
Preferred Stock in the principal amount of $500,000 will be exchanged on July
15, 2003 for 5,000 shares of Series E Preferred Stock, $.01 par value per share
and accrued dividends thereon as of July 15, 2003 and penalties

 

--------------------------------------------------------------------------------


 

and fees due to Pinnacle, all in the aggregate amount of $508,750.00 will be
exchanged for 5087 shares of Series E Preferred Stock;

 

2.               Taxes.  If Series E Preferred Stock is to be issued in the name
of an entity other than Pinnacle, Pinnacle will pay all transfer taxes payable
with respect thereto.  No fee will be charged to Pinnacle for the exchange
except for such transfer taxes, if any.

 

3.               Pinnacle’s Representations, Warranties, Etc.; Access To
Information; Independent Investigation.  Pinnacle represents and warrants to,
and covenants and agrees with, the Company as follows:

 

a.               Pinnacle is exchanging the Series H Preferred Stock and accrued
dividends for the Series E Preferred Stock for its own account for investment
only and not with a view towards the public sale or distribution thereof and not
with a view to or for sale in connection with any distribution thereof.

 

b.              Pinnacle is (i) an “accredited investor” as that term is defined
in Rule 501 of the General Rules and Regulations under the 1933 Act by reason of
Rule 501(a)(3), and (ii) experienced in making investments of the kind described
in this Agreement and the related documents, (iii) able, by reason of the
business and financial experience of its officers (if an entity) and
professional advisors (who are not affiliated with or compensated in any way by
the Company or any of its affiliates or selling agents), to protect its own
interests in connection with the transactions described in this Agreement, and
the related documents, and (iv) able to afford the entire loss of its investment
in the Preferred.

 

c.               Pinnacle understands that the 5,000 shares of Series H
Preferred Stock, plus accrued dividends totaling $8750.00 are being exchanged
for the Series E Preferred Stock and the 5087 shares of Series E Preferred Stock
are being purchased in reliance on specific

 

2

--------------------------------------------------------------------------------


 

exemptions from the registration requirements of United States federal and state
securities laws and that the Company is relying upon the truth and accuracy of,
and Pinnacle’s compliance with, the representations, warranties, agreements,
acknowledgements and understandings of Pinnacle set forth herein in order to
determine the availability of such exemptions and the eligibility of Pinnacle to
acquire the Preferred Stock.

 

d.              Pinnacle and its advisors, if any, have been furnished with all
materials relating to the business, finances and operations of the Company and
materials relating to the exchange of the Series H Preferred Stock and the
issuance of Series E Preferred Stock which have been requested by Pinnacle. 
Pinnacle and its advisors, if any, have been afforded the opportunity to ask
questions of the Company and have received complete and satisfactory answers to
any such inquiries;

 

e.               Pinnacle understands that no United States federal or state
agency or any other government or governmental agency has passed on or made any
recommendation or endorsement of the Series E Preferred Shares.

 

f.                 This Agreement has been duly and validly authorized, executed
and delivered on behalf of Pinnacle and is a valid and binding agreement of
Pinnacle enforceable in accordance with its terms, subject as to enforceability
to general principles of equity and to bankruptcy, insolvency, moratorium and
other similar laws affecting the enforcement of creditors’ rights generally.

 

4.                                      Company Representations, Etc.  The
Company represents and warrants to Pinnacle that:

 

a.          Concerning the Common Stock.  There are no preemptive rights of any
stockholder of the Company, as such, to acquire the Company’s Series E
Preferred.

 

3

--------------------------------------------------------------------------------


 

b.         Reporting Company Status.  The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and has the requisite corporate power to own its properties and to
carry on its business as now being conducted.  The Company is duly qualified as
a foreign corporation to do business and is in good standing in each
jurisdiction where the nature of the business conducted or property owned by it
makes such qualification necessary other than those jurisdictions in which the
failure to so qualify would not have a material and adverse effect on the
business, operations, properties, prospects or condition (financial or
otherwise) of the Company.  The Company has registered its Common Stock pursuant
to Section 12 of the Securities Exchange Act of 1934, as amended (the “1934
Act”), and the Common Stock is listed and traded on the OTC Bulletin Board
Market.

 

c.          Authorized Shares. The shares of Series E Preferred Stock to be
issued pursuant to this agreement and the Shares of Common Stock issuable upon
conversion of the Series E Preferred Stock have been duly authorized and, when
issued to Pinnacle, will be duly and validly issued, fully paid and
non-assessable and will not subject the holder thereof to personal liability by
reason of being such holder.

 

d.         Conversion Agreement.  This Agreement and the transactions
contemplated hereby, have been duly and validly authorized by the Company.  This
Agreement has been duly executed and delivered by the Company and is a valid and
binding agreement of the Company enforceable in accordance with its terms,
subject as to enforceability to general principles of equity and to bankruptcy,
insolvency, moratorium, and other similar laws affecting the enforcement of
creditors’ rights generally.

 

e.          Non-contravention.  The execution and delivery of this Agreement by
the Company, the issuance of the Series E Preferred Stock, and the consummation
by the Company

 

4

--------------------------------------------------------------------------------


 

of the other transactions contemplated by this Agreement do not and will not
conflict with or result in a breach by the Company of any of the terms or
provisions of, or constitute a default under (i) the articles of incorporation
or by-laws of the Company, (ii) any indenture, mortgage, deed of trust, or other
material agreement or instrument to which the Company is a party or by which it
or any of its properties or assets are bound, (iii) to its knowledge, any
existing applicable law, rule, or regulation or any applicable decree, judgment,
or (iv) to its knowledge, order of any court, United States federal or state
regulatory body, administrative agency, or other governmental body having
jurisdiction over the Company or any of its properties or assets, except such
conflict, breach or default which would not have a material adverse effect on
the transactions contemplated herein. The Company is not in violation of any
material laws, governmental orders, rules, regulations or ordinances to which
its  property, real, personal, mixed, tangible or intangible,  or its businesses
related to such properties, are subject.

 

f.            Approvals.  No authorization, approval or consent of any court,
governmental body, regulatory agency, self-regulatory organization, or stock
exchange or market is required to be obtained by the Company for the issuance
and sale of the Series E Preferred Stock to Pinnacle as contemplated by this
Agreement, except such authorizations, approvals and consents that have been
obtained.

 

g.         SEC Documents, Financial Statements.  The Common Stock of the Company
is registered pursuant to Section 12(g) of the 1934 Act and the Company has
filed all reports, schedules, forms, statements and other documents required to
be filed by it with the SEC pursuant to the reporting requirements of the
Exchange Act, including material filed pursuant to Section 13(a) or 15(d), in
addition to one or more registration

 

5

--------------------------------------------------------------------------------


 

statements and amendments thereto heretofore filed by the Company with the SEC
under the Act (all of the foregoing including filings incorporated by reference
therein being referred to herein as the “SEC Documents”).  The Company, through
its agent, has delivered to Pinnacle true and complete copies of the SEC
Documents (except for exhibits and incorporated documents).  The Company has not
provided to Pinnacle any information which, according to applicable law, rule or
regulation, should have been disclosed publicly by the Company but which has not
been so disclosed, other than with respect to the transactions contemplated by
this Agreement.

 

As of their respective dates, the SEC Documents complied in all material
respects with the requirements of the Act or the Exchange Act as the case may be
and the rules and regulations of the SEC promulgated thereunder and other
federal, state and local laws, rules and regulations applicable to such SEC
Documents, and none of the SEC Documents contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The financial
statements of the Company included in the SEC Documents comply as to form in all
material respects with applicable accounting requirements and the published
rules and regulations of the SEC or other applicable rules and regulations with
respect thereto.  Such financial statements have been prepared in accordance
with generally accepted accounting principles applied on a consistent basis
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto or (ii) in the case of unaudited
interim statements, to the extent they may not include footnotes or may be
condensed or summary statements) and fairly present in all material respects the
financial position of the Company as of the dates thereof

 

6

--------------------------------------------------------------------------------


 

and the results of operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).

 

h.         Absence of Certain Changes.  Since March 31, 2003, there has been no
material adverse change and no material adverse development in the business,
properties, operations, financial condition, or results of operations of the
Company, except as set forth in the Company’s Form 10-Q filed with the SEC on
May 1, 2003.

 

i.             Full Disclosure.  There is no fact known to the Company (other
than general economic conditions known to the public generally) or as disclosed
in the documents referred to in Section 4(g), that has not been disclosed in
writing to Pinnacle that (i) would reasonably be expected to have a material
adverse effect on the business or financial condition of the Company or (ii)
would reasonably be expected to materially and adversely affect the ability of
the Company to perform its obligations pursuant to this Agreement.

 

5.                                      Certain Covenants And Acknowledgments.

 

a.          Filings.  The Company undertakes and agrees to make all necessary
filings in connection with the exchange of the Series E Preferred Stock to
Pinnacle under any United States laws and regulations, or by any domestic
securities exchange or trading market, and to provide a copy thereof to Pinnacle
promptly after such filing.

 

b.         Reporting Status.  So long as Pinnacle beneficially owns any of the
Series E Preferred Stock, the Company shall file all reports required to be
filed with the SEC pursuant to Section 13 or 15(d) of the 1934 Act,  and the
Company shall not terminate its status as an issuer required to file reports
under the 1934 Act even if the 1934 Act or the rules and regulations thereunder
would permit such termination.

 

7

--------------------------------------------------------------------------------


 

6.                                      Covenant to Register.

 

a.               For purposes of this Section, the following definitions shall
apply:

 

i.                                          The terms “register”, “registered”
and “registration” refer to a registration under the 1933 Act, effected by
preparing and filing a registration statement or similar document in compliance
with the 1933 Act, and the declaration or ordering of effectiveness of such
registration statement, document or amendment thereto.

 

ii.                                       The term “Registrable Securities”
means the Series E Preferred Stock, and any securities of the Company or
securities of any successor corporation issued as or issuable upon the
conversion or exercise of any warrant, right or other security that is issued as
a dividend or other distribution with respect to, or in exchange for, or in
replacement of, the Series E Preferred Stock.

 

iii.                                    The term “holder of Registrable
Securities” means Pinnacle and any permitted assignee of registration rights
pursuant to Section 6(g).

 

b.                                      
i.                                       The Company shall use its best efforts
to prepare and file a registration statement on Form S-1 within sixty (60) days
of the date hereof and cause such registration statement to become effective as
soon as possible, but no later than one hundred and twenty (120) days from the
date of this Agreement.

 

ii.                                       The Company may suspend, on no more
than two (2) occasions per twelve-month period, the effectiveness of any
registration effected pursuant to this Subsection (b) in the event and for such
period of time as, such a suspension is required by the rules and regulations of
the Securities and Exchange Commission (“SEC”).  The Company will use its best
efforts to cause such suspension to terminate at the earliest possible date.

 

8

--------------------------------------------------------------------------------


 

iii.                                    If a registration statement covering all
Registrable Securities is not effective by one hundred and twenty (120) days
after the date of this Agreement (the “Target Date”), the Company shall pay
Pinnacle as liquidated damages an amount equal to fifteen percent (15%) of the
total Purchase Price of the Series E Preferred Stock.  Thereafter, the Company
will pay additional penalty payments of fifteen percent (15%) of the purchase
price of the Series E Preferred Stock for every successive one hundred and
twenty (120) day period that a registration statement has still not been
declared effective.  Each such payment shall be made to Pinnacle by cashier’s
check or wire transfer in immediately available funds to such account as shall
be designated in writing by Pinnacle.

 

c.               Whenever required under this Section 6 to effect the
registration of any Registrable Securities, the Company shall, as expeditiously
as reasonably possible:

 

i.                                          Prepare and file with the SEC such
amendments and supplements to such registration statement and the prospectus
used in connection with such registration statement as may be necessary to
comply with the provisions of the 1933 Act with respect to the disposition of
all securities covered by such registration statement and notify the holders of
the filing and effectiveness of such Registration statement and any amendments
or supplements;

 

ii.                                       Furnish to Pinnacle such numbers of
copies of a current prospectus, including preliminary prospectus, conforming
with the requirements of the 1933 Act, copies of the registration statement any
amendment or supplement to any thereof and any documents incorporated by
reference therein, and such other documents as Pinnacle may reasonably require
in order to facilitate the

 

9

--------------------------------------------------------------------------------


 

 

disposition of the shares of Common Stock issuable under the Series E Preferred
Stock;

 

iii.                                    Use its best efforts to register and
qualify the securities covered by such registration statement under such other
securities or “Blue Sky” laws of such jurisdictions as shall be reasonably
requested by Pinnacle;

 

iv.                                   Notify Pinnacle immediately of the
happening of any event as a result of which the prospectus included in such
registration statement, as then in effect, includes an untrue statement of
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing, and use its best efforts to promptly update and/or
correct such prospectus.

 

d.              Upon request of the Company, Pinnacle will furnish to the
Company in connection with any registration under this Section such information
regarding itself, the securities of the Company held by it, and the intended
method of disposition of such securities as shall be reasonably required to
affect the registration of the securities held by Pinnacle.

 

e.                                       
i.                                       To the fullest extent permitted by law,
the Company shall indemnify, defend and hold harmless Pinnacle and each holder
of Registrable Securities which are included in a registration statement and
each of its officers, directors, employees, agents, partners or controlling
persons (within the meaning of the 1933 Act) (each, an “indemnified party”) from
and against, and shall reimburse such indemnified party with respect to, any and
all claims, suits, demands, causes of action, losses, damages, liabilities,
costs or expenses (“Liabilities”) to which such indemnified party may become
subject under the 1933 Act or otherwise,

 

10

--------------------------------------------------------------------------------


 

arising from or relating to (A) any untrue statement or alleged untrue statement
of any material fact contained in such registration statement, any prospectus
contained therein or any amendment or supplement thereto, or (B) the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances in
which they were made, not misleading; provided, however, that the Company shall
not be liable in any such case to the extent that any such Liability arises out
of or is based upon an untrue statement or omission so made in strict conformity
with information furnished by such indemnified party in writing specifically for
use in the registration statement.

 

ii.                                       In the event of any registration under
the 1933 Act of Registrable Securities, Pinnacle agrees to indemnity, defend and
hold harmless the Company, and its officers, directors, employees, agents,
partners, or controlling persons (within the meaning of the 1933 Act) (each, an
“indemnified party”) from and against, and shall reimburse such indemnified
party with respect to, any and all Liabilities to which such indemnified party
may become subject under the 1933 Act or otherwise, arising from or relating to
(A) any untrue statement or alleged untrue statement of any material fact
contained in such registration statement, any prospectus contained therein or
any amendment or supplement thereto, or (B) the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances in which they were made,
not misleading; provided, that Pinnacle will be liable in any such case to the
extent and only to the extent, that any such Liability arises out of or is based
upon an untrue statement or alleged untrue statement or omission or

 

11

--------------------------------------------------------------------------------


 

alleged omission made in such registration statement, prospectus or amendment or
supplement thereto in reliance upon and in conformity with written information
furnished by Pinnacle specifically for use in the preparation thereof, and such
Liability may in no event exceed the value of the Registrable Securities so
registered.

 

iii.                                    Promptly after receipt by any
indemnified party of notice of the commencement of any action, such indemnified
party shall, if a claim in respect thereof is to be made against another party
(the “indemnifying party”) hereunder, notify such party in writing thereof, but
the omission so to notify such party shall not relieve such party from any
Liability which it may have to the indemnified party other than under this
Section and shall only relieve it from any Liability which it may have to the
indemnified party under this Section if and to the extent an indemnifying party
is materially prejudiced by such omission.  In case any such action shall be
brought against any indemnified party and such indemnified party shall notify an
indemnifying party of the commencement thereof, the indemnifying party shall be
entitled to participate in and, to the extent it shall wish, to assume and
undertake the defense thereof with counsel reasonably satisfactory to such
indemnified party, and, after notice from the indemnifying party to the
indemnified party of its election so to assume and undertake the defense
thereof, the indemnifying party shall not be liable to the indemnified party
under this Section for any legal expenses subsequently incurred by the
indemnified party in connection with the defense thereof other than reasonable
costs of investigation and of liaison with counsel so selected; provided,
however, that if the defendants in any such action include both parties and the
indemnified party shall have

 

12

--------------------------------------------------------------------------------


 

reasonably concluded that there may be reasonable defenses available to them
which are different from or additional to those available to the indemnifying
party or if the interests of the indemnified party reasonably may be deemed to
conflict with the interests of the indemnifying party, the indemnified party
shall have the right to select a separate counsel and to assume such legal
defenses and otherwise to participate in the defense of such action, with the
reasonable expenses and fees of one such separate counsel and other reasonable
expenses related to such participation to be reimbursed by the indemnifying
party as incurred.

 

f.                 With respect to the above-referenced registration statement,
all fees, costs and expenses of and incidental to such registration, inclusion
and public offering shall be borne by the Company, except any underwriting
discounts and commissions.

 

g.              The rights to cause the Company to register all or any portion
of securities pursuant to this Section 6 may be assigned by Pinnacle to a proper
transferee or assignee as described herein.  Within a reasonable time after such
transfer, Pinnacle shall notify the Company of the name and address of such
transferee or assignee, and the securities with respect to which such
registration rights are being assigned.  Such assignment shall be effective only
if, (i) Pinnacle agrees in writing with the transferee or assignee to assign
such rights, and a copy of such agreement is furnished to the Company within a
reasonable time after such transfer or assignment (subject to the purchase price
of the shares being kept confidential by Pinnacle and such transferee or
assignee), (ii) the Company  is, within a reasonable time after such transfer or
assignment, furnished with written notice of (A) the name and address of such
transferee or assignee, (B) the securities with respect to which such
registration rights are being assigned, (iii) following such transfer or

 

13

--------------------------------------------------------------------------------


 

assignment, the further disposition of the Registrable Securities by the
transferee or assignee is restricted under the 1933 Act and applicable state
securities laws, (iv) at or before the time that the Company receives the
written notice contemplated by clause (ii) of this sentence the transferee or
assignee agrees in writing with the Company to be bound by all of the provisions
contained herein, (v) such transfer shall have been made in accordance with the
applicable requirements of the purchase agreement covering the transaction and
(vi) such transferee shall be an “accredited investor”, as that term is defined
in Rule 501 of Regulation D, promulgated under the 1933 Act.

 

7.                                      Governing Law:  Miscellaneous.  This
Agreement shall be governed by and interpreted in accordance with the laws of
the State of New York.  A facsimile transmission of this signed Agreement shall
be legal and binding on all parties hereto.  This Agreement may be signed in one
or more counterparts, each of which shall be deemed an original.  The headings
of this Agreement are for convenience of reference and shall not form part of,
or affect the interpretation of, this Agreement.  If any provision of this
Agreement shall be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement or the validity or enforceability of this Agreement
in any other jurisdiction.  This Agreement may be amended only by an instrument
in writing signed by the party to be charged with enforcement.  This Agreement,
and the related agreements referred to herein, contain the entire agreement of
the parties with respect to the subject matter hereto, superceding all prior
agreements, understandings or discussions.

 

8.                                      Notices.  Any notice required or
permitted hereunder shall be given in writing (unless otherwise specified
herein) and shall be deemed effectively given, (i) on the date delivered, (a) by
personal delivery, or (b) if advance copy is given by fax, (ii) seven business
days after deposit

 

14

--------------------------------------------------------------------------------


 

in the United States Postal Service by regular or certified mail, or (iii) three
business days mailing by international express courier, with postage and fees
prepaid, addressed to each of the other parties thereunto entitled at the
following addresses, or at such other addresses as a party may designate by ten
days advance written notice to each of the other parties hereto.

 

 

COMPANY:

 

STRATUS SERVICES GROUP, INC.

 

 

 

500 Craig Road, Suite 201

 

 

 

Manalapan, NJ 07726

 

 

 

Attn: Suzette Nanovic Berrios, Esq.

 

 

 

Telecopier No.: (732) 866-6676

 

 

 

 

 

PINNACLE:

 

PINNACLE INVESTMENT PARTNERS, L.P.

 

 

 

The Trump Building

 

 

 

40 Wall Street, 33rd Floor

 

 

 

New York, New York 10005

 

 

 

Attn: Mr. Chris Janish

 

 

 

Telecopier No.: (212) 480-9933

 

9.                                      Successors And Assigns.   This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.

 

IN WITNESS WHEREOF, the Company and Pinnacle have caused this Agreement to be
executed by their duly authorized representatives on the date as first written
above.

 

 

 

STRATUS SERVICES GROUP, INC.

 

 

 

 

 

 

 

 

By:

 

s/ Michael A. Maltzman

 

 

 

Name:

Michael Maltzman

 

 

Title:

Chief Financial Officer

 

 

 

 

 

PINNACLE INVESTMENT PARTNERS, L.P.

 

 

By:

PIP Management, Inc., General Partner

 

 

 

 

 

 

 

 

By:

 

s/ Christopher Janish

 

 

 

Name:

Christopher Janish

 

 

Title:

President

 

15

--------------------------------------------------------------------------------